Citation Nr: 1821916	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes and/or herbicide exposure.  

3.  Entitlement to service connection for refractive error.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In December 2011, the Veteran in his appeal to the Board requested a hearing in Washington, DC.  In a June 2016 Report of General Information, the Veteran indicated that he no longer desired a Board hearing.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).  
Additionally, in the June 2016 Report of General Information, the Veteran indicated that he also did not want to wait or to request any evidence, especially, since one of his private attending physicians has already passed away.  He requested that his case file is sent to the BVA without any further delay. 
The issues of service connection for neuropathy of the bilateral upper and lower extremities have been raised by the record in a July 2013 Veteran's Supplemental Claim for Compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The February 2007 RO decision denying service connection for bilateral hearing loss is final.  

2.  The evidence received since the February 2007 rating decision regarding the Veteran's bilateral hearing loss is cumulative or redundant and does not raise the possibility of substantiating the claim.  

3.  The probative evidence of record does not reflect that the Veteran has refractive error that was subject to a superimposed disease or injury in service.   


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. § 1110, 5108, 7105 (2012); 38 C.F.R. § 3.104 (a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).  

2.  The criteria for service connection for refractive error have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.303, 4.9 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

I.  Petition to Reopen a Claim of Entitlement to Service Connection for Bilateral Hearing Loss

In February 2007, the RO denied the Veteran's claim for service connection for bilateral sensorineural hearing loss on the basis that his hearing loss was neither incurred in service nor diagnosed within one year of discharge.  Notification of the rating decision was on February 15, 2007.  In January 2008, the Veteran expressly disagreed with a December 2007 rating decision addressing only prostate cancer.  Although he listed bilateral hearing loss as a disability in that statement, he did not express disagreement with or intent to appeal the February 2007 rating decision denying service connection for hearing loss.  The Veteran's letter was not a valid NOD with regard to the denial of service connection for hearing loss.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Therefore, the Veteran did not appeal the February 2007 denial or submit any new and material evidence pertinent within a year following the February 2007 denial of the claim.  38 C.F.R. § 3.156 (b).  Thus, the February 2007 rating decision is final.  38 U.S.C. § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302 (2017).  

Generally, when a claim is disallowed, it may not be reopened and allowed if the claim is based on the same factual basis.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).   

In determining whether evidence is new and material for purposes of deciding if a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of whether the RO found new and material evidence to reopen a claim, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board will, therefore, undertake a de novo review of the new and material evidence questions raised by the Veteran's petitions to reopen the claim of entitlement to service connection for bilateral hearing loss.  

A sensorineural hearing loss disability may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  The continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b).  The theory of the continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

The absence of in-service evidence of hearing loss is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, service connection may not be prohibited for a current hearing loss disability where the hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  Hensley, 5 Vet. App. 155, 157 (1993).  

Upon review of the evidence of record, the Board notes that a February 2007 rating decision denied service connection for service connection for bilateral sensorineural hearing loss, citing that it was neither incurred in service nor diagnosed within one year of discharge.  

Since the February 2007 final decision, additional documents and evidence received by VA do not include any indication of a nexus between his hearing loss and service.  The Board notes that the Veteran has requested that the claim be reopened.  However, he does not provide new lay assertions or other types of evidence that relates to the previously unestablished element of nexus to service.  He underwent a VA examination in December 2010, but the opinion was negative.  A negative nexus opinion cannot be material because it does not raise a reasonable possibility of substantiating the claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  Accordingly, evidence added to the record after the February 2007 RO denial may be "new," but is not "material."  Hence, the evidence added to the record since the February 2007 denial presents no reasonable possibility of substantiating the claim, and such evidence is not "new and material" for the purpose of reopening this claim for service connection for bilateral hearing loss.  .  Accordingly, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service Connection for Refractive Error

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the veteran when there is an approximate balance of positive and negative evidence.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

Refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2017); 38 U.S.C. § 1110 (West 2002).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection.

The Veteran contends that he has refractive error which was incurred in active military service.  The Veteran's entrance examination in August 1969 and separation in January 1972 show 20/20 vision, bilaterally.  STRs are void of complaint, treatment, or diagnosis of an eye condition.  

Post-service treatment records dated in August 2006, notes that the Veteran had "visual changes" for the previous few months during an interdisciplinary assessment/screening.  

Subsequent notes dated in November 2006, indicate that the Veteran was evaluated by optometry and glasses were given.  A follow-up visit during that same month indicates that the Veteran's eyes were negative for pain and visual changes.  

The Veteran was afforded a VA examination in December 2010.  Upon examination, the examiner noted that the Veteran had normal light and accommodation; normal visual acuity; and grossly normal visual fields.  There was no reported finding of refractive error.  

The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statement that he experienced decreased visual acuity is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the specific issue in this case, whether the Veteran has refractive error that is related to service due to superimposed disease or injury in service, falls outside the realm of his knowledge.  Jandreau v. Nicholson, 492 F .3d at 1377 n.4 (Fed. Cir. 2007).  Significantly, the Veteran has not asserted that he injured his eyes or had an eye related disease during service.  

The STRs and post service medical evidence do not show an eye condition that can be considered a disease or injury within the meaning of the applicable legislation.  He had refractive error requiring use of glasses in August 2006 and subsequent normal vision.  Further, the Veteran has not argued that he had an eye injury or disease in service that impacted his visual acuity.  

Therefore, based upon the probative preceding evidence, the Board finds that the preponderance of the evidence is against the claim, and service connection for refractive error must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As no new and material evidence has been submitted, the claim for service connection for a bilateral hearing loss is not reopened.  

Service connection for refractive error is denied.  


REMAND

With regard to the claim for service connection for hypertension, the Veteran contends that his currently diagnosed hypertension is due to his in-service exposure to herbicide and/or service-connected diabetes mellitus, type II.  The record does not provide sufficient information for the Board to determine whether the Veteran's hypertension was caused by or aggravated by his diabetes mellitus, type II.  Additionally, the National Academy of Sciences has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See, e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010).  Therefore a VA examination is needed for the Veteran's hypertension to address both secondary service connection and direct causation due to herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide opinions as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of his service-connected diabetes mellitus, type II.

b. Whether it is at least as likely as not that his hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus, type II. 

c. Whether it is at least as likely as not that the Veteran's hypertension began during active service, is related to an incident of service, or began within one year after discharge from active service. 

d.  Whether it is at least as likely as not the Veteran's hypertension was directly caused by his exposure to herbicides.  In providing this opinion, it is not sufficient for the examiner to conclude that there is no direct causation because hypertension is not on the list of diseases that are presumptively linked to herbicide exposure. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, after completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


